Citation Nr: 0610352	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  02-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for left foot disability.

Entitlement to an initial evaluation in excess of 10 percent 
for left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1985.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a July 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Pittsburgh, Pennsylvania, which assigned a 10 
percent evaluation for disability of the veteran's left foot 
and ankle, after granting service connection for this 
disability.  

When the case was last before the Board in October 2003, it 
was remanded for additional development.  Thereafter, in a 
June 2005 rating decision, the RO assigned a separate 10 
percent rating for the ankle component of the disability.  


FINDINGS OF FACT

1.  The veteran's left foot disability is moderate; it is not 
manifested by marked deformity, pain on manipulation and use 
is not accentuated, and there are no characteristic 
callosities.

2.  The veteran's left ankle disability is manifested by 
moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left foot disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5276, 5284 (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for left ankle disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the veteran was provided the 
required notice in an April 2001 letter, prior to the initial 
adjudication of the claim.  Although VA did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence.  Therefore, the Board believes that 
he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  He was given ample 
opportunity to respond and submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in September 2005.  There is 
no indication or reason to believe that the ultimate decision 
of the originating agency on the claim would have been 
different had the veteran been provided more detailed 
information prior to the initial adjudication of the claim.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities, 
except as noted below.  

VA progress notes dated in March 2001 note that the veteran 
was mildly tender over the insertion of the plantar facia of 
the heel.  He was nontender over the lateral ligaments.  
There was no bony tenderness.  The veteran displayed good 
range of motion of the ankle.  Dorsiflexion was to five 
degrees past neutral and plantar flexion was 15 degrees.  
There was no pain with subtalar motion.  Sensation was intact 
in all nerve distributions of the left foot.  Physical 
therapy was recommended.  

The report of a June 2001 VA exam notes that there was no 
evidence of left ankle swelling.  Range of motion testing of 
the left ankle revealed 15 degrees of dorsiflexion and 40 
degrees of plantar flexion.  Neurologic and sensory exam of 
the left foot were both intact.  There was no tenderness in 
the ankle joint.  There was also no tenderness in the 
metatarsal joints or the midtarsal joints.  Vascular 
examination was intact.  The veteran was tender at the base 
of his plantar fascia in the calcaneal insertion area.  X-ray 
studies showed evidence of degenerative joint disease in his 
left ankle.  The diagnosis was plantar fasciitis of the left 
foot and early degenerative arthritis of the left ankle.  The 
examiner opined that both of these conditions together are 
mildly to moderately functionally incapacitating.  The 
examiner further opined that the conditions are moderately to 
severely functionally incapacitating when the veteran's job 
requires standing all day long.  

Progress notes dated from July 2001 to July 2002 note 
continued treatment for the veteran's left foot pain.  The 
medical records indicate that the veteran had been attending 
physical therapy.  The veteran also began wearing night 
splints and doing home stretching exercises.  In July 2002 
the veteran had a cast placed on his foot for pain relief.  

A February 2005 VA examination report notes that the veteran 
uses orthotics for his plantar fasciitis of the left foot.  
He stated that prolonged use and standing irritates his foot 
disability.  He gets pain, stiffness, and aching.  He works 
full time in housekeeping.  Repetitive use and weather 
changes cause a worsening of his symptoms.  No other specific 
flare-ups were noted or identified.  

Physical examination revealed that the veteran could ambulate 
without aid or assistance.  The veteran was able to rise on 
his toes and heels and partially squat.  There were some 
tenderness and soreness of the plantar surface of the foot.  
There was no swelling or deformity of the foot.  There were 
no vascular skin changes and no clawing or hammering of the 
toes.  There were no callosities.  The examiner opined that 
the veteran can work full-time in housekeeping; however, by 
the end of the day the veteran has increased pain in the left 
ankle and foot.  The veteran wears an ankle support but does 
not use a cane or crutches.  He can do his normal daily 
activities.  There were tenderness and soreness anteriorly, 
anterolaterally, and anteromedially but there was no obvious 
swelling.  Actively, the veteran could dorsiflex the ankle 
zero degrees and plantar flex it 30 degrees.  Passive 
dorsiflexion was to 10 degrees and passive plantar flexion 
was to 40 degrees with pain especially at the extremes of 
motion; however there was no change in range of motion with 
repetitive motion.  There was no swelling, deformity or 
instability in the ankle or foot.  There was no other 
redness, guarding, or deformity.  Repetitive use causes 
increased pain, soreness, tenderness and fatigability, but 
there was no change in range of motion as a result.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Analysis

Left Foot Disability

The veteran's left foot disability is currently assigned a 
rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides that moderate, unilateral pes planus, 
with weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achillis, and pain on manipulation and 
use of the feet warrants a 10 percent evaluation.  A 20 
percent evaluation is assigned for severe, unilateral pes 
planus with evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities.  A 30 percent evaluation 
is assigned for pronounced, unilateral pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.

Having reviewed the evidence of record pertaining to this 
claim, the Board must conclude that a rating in excess of 10 
percent for the veteran's left foot disability is not 
warranted.  In this regard, the Board notes that the veteran 
has indicated that he has pain, stiffness and soreness, 
especially with some walking and prolonged standing.  
However, there is no objective evidence of swelling and the 
reported pain is consistent with the assigned evaluation.  
There is no evidence of marked deformity or callosities.  X-
ray studies revealed minimal degenerative arthritis and no 
destructive bone changes.  However, none of the VA 
examinations disclosed any objective evidence of pain or 
functional impairment which is more than moderate.  In sum, 
the medical evidence demonstrates that the veteran's left 
foot disability does not more nearly approximate the severe 
level of disability required for a higher evaluation than the 
moderate level of disability contemplated by the assigned 
evaluation.    

According to 38 C.F.R. § 4.71a, Diagnostic Code 5284, foot 
injuries warrant a 10 percent evaluation if it is moderate, a 
20 percent evaluation if it is moderately severe, or a 30 
percent evaluation if it is severe.  As mentioned above, 
however, there is no medical evidence which supports 
classification of this disability as more than moderate.  As 
such, a higher rating is not warranted under this diagnostic 
code.

The Board has also considered whether a higher rating for 
this disability is warranted under any other diagnostic code 
but has found none.  The veteran does not have bilateral weak 
foot, claw foot, or malunion of the tarsal or metatarsal 
bones.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching this conclusion, the Board has also considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  

Left Ankle Disability

The veteran's left ankle disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Under that code, moderate limitation of motion of an ankle 
warrants a 10 percent evaluation; while marked limitation of 
motion of an ankle warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

The medical evidence of record shows that the veteran has 
limited active range of motion of the left ankle in that he 
cannot dorsiflex the left ankle at all.  Passive dorsiflexion 
is 10 degrees.  Plantar flexion is less limited.  The veteran 
could plantar flex to 30 degrees actively and to 40 degrees 
passively.  Therefore, he has nearly full plantar flexion.  
The veteran experienced pain at the extremes of motion but 
there was no change in range of motion with repetitive use.  
Repetitive use causes an increase in aching, pain, and 
soreness.  The veteran works in housekeeping full-time.  At 
the February 2005 VA exam, the veteran was able to rise on 
his toes and heels and partially squat.  The Board recognizes 
the veteran's inability to actively dorsiflex his left ankle, 
however, when all ranges of motion are viewed as a whole, and 
taking into account the limited effect repetitive use has on 
the range of motion of the veteran's ankle, the medical 
evidence demonstrates that the veteran's limitation of motion 
does not more nearly approximate the marked limitation of 
motion required for a higher evaluation than the moderate 
level contemplated by the assigned evaluation.  

The Board has also considered whether a higher rating for 
this disability is warranted under any other diagnostic code 
but has found none.  The Board has also determined that a 
staged rating is not warranted for this disability because it 
has not been more than 10 percent disabling at any time 
during the initial evaluation period.  

In addition, the Board has considered the benefit-of-the-
doubt doctrine, but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no showing that the veteran's left 
foot disability has necessitated frequent periods of 
hospitalization or resulted in functional impairment not 
contemplated by the applicable schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from either disability would be in 
excess of that contemplated by the assigned rating.  
Therefore, the Board has concluded that referral of this case 
for extra-schedular consideration is not warranted.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left foot disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left ankle disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


